Dear Mr. McCorquodale:
Your request for an opinion concerning the statewide leash law has been forwarded to me for research and reply. You asked:
      Does the Calcasieu Parish Sheriff's Office have a responsibility to enforce a statewide leash law if less restrictive ordinances have been passed?  If a statewide leash law is in effect, does the Sheriff's Department have the burden of enforcing that law or does it fall into the hands of the State Police?
This office has issued numerous opinions regarding the licensing and impounding of dogs, but has yet to address directly whether La. R.S. 3:2771 imposes a statewide leash law. For your convenience a copy of all cited Attorney General Opinions will be enclosed with this opinion.
As explained in Attorney General Opinion Number 93-808, March 15, 1994 and Attorney General Opinion Number 90-536 December 5, 1990 La. R.S. 33:1236 sets forth the powers of parish governing authorities. Specifically, with regard to roving animals, section 1236(5) provides:
      The police juries and other parish governing authorities shall have the following powers:
             (5) To pass all ordinances and regulations in relation to the marking, the sale, destruction of cattle in general and especially of wild cattle which are not marked and also of horses and mules; and to take any measure concerning the policing of cattle in general in all the cases not provided for by law; to fix the times in which cattle may be suffered to rove in the parishes of this state, where the custom prevails, so that such roving may not be detrimental to the crops; to determine what animals shall not be suffered to rove, and in what cases they may lawfully be killed.
(emphasis added)
Although the language in the last clause of La. R.S.33:1236(5) is broad enough to cover dogs, it cannot be read alone. La. R.S. 33:1236(5) must be read in conjunction with the more specific provisions of La. R.S. 3:2731 et seq. and La. R.S. 3:2771 et seq. These latter provisions concern the regulation and licensing of dogs. La. R.S. 3:2731 grants to parishes and municipalities the power to:
      . . . levy and collect annual per capita license taxes on all dogs, enact ordinances for the regulation of dogs running at large, and maintain pounds for the impounding of dogs.
Even more pertinent to your question are La. R.S. 3:2771
and La. R.S. 3:2773. La. R.S. 3:2771 provides:
             No person shall suffer or permit any dog in his possession, or kept by him about his premises, to run at large on any unenclosed land, or trespass upon any enclosed or unenclosed lands of another.
In the opinion of this office, La. R.S. 3:2771 imposes a statewide leash law. The enforcement of this statewide leash law is governed by La. R.S. 3:2773 which provides:
             A. Dogs owned by citizens of this state and by citizens of other states and situated and located in this state are declared to be personal property of the citizens.
             B. Any citizen may, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall seize any dog found unaccompanied by its owner or keeper and running at large on any road, street, or other public place, or trespassing on any premises other that the premises of the owner. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter by written notice notify the owner of the dog at the address disclosed by the tag on the dog's collar, that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from the receipt of the notice, claim the dog and pay the citizen or officer a fee of one dollar for seizing and a fee of twenty-five cents for each day it is impounded, it shall be disposed of in a humane manner.
             C. Except in the parishes of St. Helena, St. Tammany, Tangipahoa, and Washington, any citizen may or the sheriff, constable, or other police officers of any parish, ward, or municipality shall, seize any dog found unaccompanied by its owner or keeper and trespassing on any premises that is fenced with at least a two-inch by four-inch wire mesh that is a minimum of four feet high. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter, by written notice notify the owner of the dog, at the address disclosed by the tag on the collar of the dog, that the dog has been seized  and impounded by him, and unless the owner or keeper of the dog shall, within seven days from receipt of the notice, claim the dog and pay a seizing fee of twenty dollars and an impoundment fee of one dollar for each day it is impounded, it shall be disposed of in a humane manner. Ten dollars of the seizing fee shall be paid to the law enforcement agency called upon to seize the dog. The remainder of the seizing fee shall be donated to a recognized non profit conservation group. This Subsection shall apply only to fox pens.
             D. Any citizen or officer may kill any dangerous or vicious dog, and no citizen or officer shall be liable for damages or to prosecution by reason for killing any dangerous or vicious dog.
As noted in La. R.S. 3:2773, the responsibility for enforcing La. R.S. 3:2771 is placed upon the sheriff, constable, or other police officers of any parish, ward, or municipality. Attorney General Opinion Number, 83-17, February 28, 1983 addressed the question: who is responsible for the enforcement of La. R.S. 3:2773?  In Opinion 83-17, the police jury of West Baton Rouge Parish had passed an ordinance delegating the enforcement of La. R.S. 3:2771 to the constable within his ward. Although this was held to be a proper exercise of the police jury's power, it was also held that:
      . . . the sheriff is the chief law enforcement officer of the parish, thus, his duty to aid and assist in preserving the peace and enforcing all state, parish, local laws and ordinances is not extinguished. R.S. 15:704, R.S. 33:1435, LSA-Const. Art. V. Section 27.
To answer your question, according to La. R.S. 3:2773 and Attorney General Opinion Number, 83-17, February 28, 1983, the responsibility for enforcing La. R.S. 3:2771 is placed upon the sheriff, constable, or other police officers of any parish, ward, or municipality unless the police jury delegates a specific agency as the primary enforcer. If the police jury does delegate a specific agency, the sheriff, as the chief law enforcement officer of the parish, is still responsible to assist in the enforcement of La. R.S. 3:2771.
Additionally, as explained in Attorney General Opinion Number 93-808, any dog seized under the provisions of La. R.S.3:2771 and R.S. 3:2773 which is wearing a license tag must be impounded in a suitable pound. see La. R.S. 3:2774. For those dogs not properly licensed, there would not appear to be any prohibition to the destruction of these dogs in a humane manner, nor any requirement that such animals be seized and impounded for some period of time before destruction. Such a decision is left up to the local police juries under the provisions of La. R.S.3:2731.
Lastly, because it is the opinion of this office that La. R.S. 3:2771 imposes a statewide leash law, the Calcasieu Parish Sheriff's office must enforce La. R.S. 3:2771 even if less restrictive parish ordinances have been passed.
Should you have any further inquiries, please contact this office.
With kindest regards, I remain
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           By: __________________________ FEDERICK DUHY, JR. Assistant Attorney General
Robert C. McCorquodale Assistant District Attorney Fourteenth Judicial District Calcasieu Parish Post Office Box 3206 Lake Charles, Louisiana  70602
RECEIVED:  1/5/95
RELEASED:
FREDERICK A. DUHY, JR. Assistant Attorney General